Citation Nr: 0726963	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  06-03 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Counsel

INTRODUCTION

The veteran served on active duty from October 1967 to 
February 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the San Juan, 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has advanced a credible stressor account 
consistent with the circumstances and hardships of engagement 
in combat support activities in the Republic of Vietnam, from 
April 1968 to February 1971.

2.  The record reflects a diagnosis of PTSD based on the 
veteran's stressor account.


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2006); 38 
C.F.R. § 3.304(f) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires (a) specific diagnosis 
of PTSD consistent with 38 C.F.R. § 4.125(a); (b) clinical 
evidence of an etiological link between PTSD symptoms and an 
in-service stressor; and (c) credible supporting evidence 
that the stressor occurred.  38 C.F.R. § 3.304(f) (2006).  
Also, if the evidence establishes combat activity and the 
claimed stressor is related thereto, in the absence of clear 
and convincing contrary evidence, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, and hardships of service, then the veteran's lay 
testimony alone may establish the occurrence of the claimed 
stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2006); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The veteran's active duty in the U.S. Army included service 
in the Republic of Vietnam, from April 21, 1968 to February 
3, 1971.  The veteran's military occupational specialty (MOS) 
was as a lineman and the veteran was attached to Co. A, 40th 
Sig. Bn. (C).  See DD Form 214.  Although DD Form 214 does 
not indicate the receipt of a combat-specific citation or 
award, it does indicate the receipt of the National Defense 
Service Medal, Six Overseas Service Bars, Meritorious Unit 
Citation, Good Conduct Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, and Driver & Mechanic Badge w/ Driver-W Bar.  
A service personnel record indicates that the veteran served 
as a Team Chief for the Third Platoon.  The veteran's service 
medical records do not present specific evidence of personal 
engagement in combat activity, e.g., bodily injury in combat.  

Notwithstanding the foregoing, the Board has considered, in 
particular, the veteran's MOS as a lineman and attachment to 
Co. A, 40th Sig. Bn. (C), which likely placed the veteran in 
or near a combat zone in the course of performing combat 
support activities during a lengthy tour of duty in Vietnam 
(nearly three years), in the context of the veteran's 
stressor account.  The veteran has reported that he was on 
temporary duty order to the 101st Airborne, 3rd Marine 
Regiment.  In 1968, he was flown into Long-Bhin and landed on 
an air strip in Phu-Bay, which was under heavy enemy fire.  
Phu-Bay was under Viet Cong attack and a unit mess hall and 
other structures were destroyed; he took cover in a foxhole.  
He reported that he witnessed severely wounded American 
soldiers.  He reported that his friends, identified as "GI 
Lopez" and "GI Gotaih," were killed in a mortar attack.  
He reported one incident during which a telephone post fell 
and struck him on his head.  His service medical records 
document the head injury (it occurred in February 1969; the 
veteran was diagnosed with a scalp contusion) and it is 
consistent with the veteran's MOS as a lineman attached to 
Co. A, 40th Sig. Bn. (C).      
   
The Board finds the veteran's stressor account credible, and, 
in light of his MOS, consistent with the circumstances and 
hardships of his service in Vietnam.  It also is mindful 
that, based on development to date, some of the veteran's 
service personnel records apparently have been lost or 
destroyed.  Under the circumstances, the Board resolves every 
reasonable doubt favorably and concludes that the evidence of 
record establishes a sufficiently corroborated PTSD stressor 
account.    

The Board also notes that VA clinical records dated in and 
after the late 1990s document a diagnosis of PTSD.  It is 
apparent from those records that the clinicians who rendered 
the diagnosis were aware of the veteran's history of his 
Vietnam tour of duty.  One clinician explicitly noted that 
the veteran's history included "trauma of war."  Further, 
the Board notes the veteran's statement, as memorialized in 
VA outpatient care records, that he has had depressive 
symptoms since returning from Vietnam.  On this point, older 
VA clinical records reflecting a diagnosis of anxiety 
reaction, merely months after the veteran's return from 
Vietnam, are probative and further buttress the reported 
account of Vietnam-related psychic stress.  See April 1971 VA 
medical examination report.

Based on the foregoing, the Board concludes that the record 
presents sufficient evidence of a PTSD stressor, a PTSD 
diagnosis, and clinical evidence of a link between the two.  
The criteria for service connection for PTSD are met.  
Therefore, it is apparent that sufficient evidentiary 
development has taken place to resolve the matter on appeal.  
As such, VA compliance with laws and regulations governing 
the duties to notify and assist (38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006)) need not be 
discussed.  


ORDER

Service connection for PTSD is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


